DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
 
Response to Amendment
Regarding the amendment filed 02/09/2022: Claims 1 and 3-21 are pending. Claim 2 has been cancelled.

Response to Arguments
Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 1 and 6-11 under 35 U.S.C. 103 as being obvious over Van Herpen et al (US 2015/0168891 A1, cited in IDS, heretofore referred to as Van) in view 
Applicant's arguments regarding the rejection of claims 3-5 and 12-14 35 U.S.C. 103 as being unpatentable over Van in view of Goldfine in view of Sovik et al (US 2002/0175691 A1, heretofore referred to as Sovik) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.






This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s)
Generic Placeholder or “means for”
Functional Language
Corresponding Structure
1 and 15
A separation device 
(claim 1 and 15) maintains a substantially constant distance between the at least two coplanar electrodes and the test object during test measurements
In one embodiment the sensor device may be coating or an insulating substrate, see Paragraphs [0020]-[0025].
1 and 19
An adjustment device
(claim 1) provided for adjusting a spatial separation between the at least two coplanar electrodes
(claim 8) adjusts a spatial separation between the at least two coplanar electrodes
In one embodiment the distance adjustment device may be an apparatus with control unit and actuators in accordance with some embodiments, see Paragraph [0030] and Fig 7.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, the specific limitations of  “… wherein the capacitive measuring apparatus is adapted to measure a capacitance between the at least two coplanar electrodes at a predetermined position of the probe relative to the test object for non-intrusively detecting the imperfections in the test object; a separation device that maintains a substantially constant distance between the at least two coplanar electrodes and the test object during test measurements; and an adjustment device that is provided for adjusting a spatial separation between the at least two coplanar electrodes.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 3-14 are allowed for depending from allowed claim 1.
In claim 15, the specific limitations of  “… comprising the steps of measuring a capacitance at a predetermined position of the probe relative to the test object, determining a real part and an imaginary part of a complex dielectric constant based on the measured capacitance at the predetermined position, and comparing the real part and the imaginary part of the complex dielectric constant with the real part and the imaginary part of another complex dielectric constant determined using a reference object without imperfections to determine whether the test object has imperfections.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 16-18 are allowed for depending from allowed claim 15.
In claim 19, the specific limitations of  “… being applied to a test object made from metallic, non-conductive, and/or composite materials from one side only for measuring a capacitance at a predetermined position of the probe relative to the test object for non-intrusively detecting imperfections in the test object; and an adjustment device that adjusts a spatial separation between the at least two coplanar electrodes.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 20-21 are allowed for depending from allowed claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Nino et al teaches an electrode system using a dielectric separator between electrodes but does not teach: ““… wherein the capacitive measuring apparatus is adapted to measure a capacitance between the at least two coplanar electrodes at a predetermined position of the probe relative to the test object for non-intrusively detecting the imperfections in the test object; a separation device that maintains a substantially constant distance between the at least two coplanar electrodes and the test object during test measurements; and an adjustment device that is provided for adjusting a spatial separation between the at least two coplanar electrodes.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863